Citation Nr: 0104761	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  00-01 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for the residuals of a stroke.

2. Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1977 to March 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York which found that new and material evidence 
had not been submitted sufficient to reopen the veteran's 
claim of entitlement to service connection for the residuals 
of a stroke, and from a September 1999 decision which 
continued the veteran at a 30 percent evaluation for PTSD. 


REMAND

I.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for the residuals of a stroke.

The veteran and her representative contend that service 
connection is warranted for the residuals of a stroke.  
Specifically, the veteran alleges that her stroke occurred as 
the result of the same incident for which she is currently 
service connected for PTSD.

The Board notes that the veteran, in a statement dated 
November 1999, indicated that, as to her claim for the 
residuals of a stroke, she was seeking congressional 
assistance to obtain her military medical records from 
December 1976 through June 1980 that are not already of 
record, and that she was personally contacting the police 
department in Germany who investigated the assault.  

In this regard, the Board notes that recently, Congress 
amended 38 U.S.C.A. § 5107 (and amended or added other 
relevant provisions) to reflect that VA has a duty to assist 
a claimant in developing all facts pertinent to a claim for 
benefits.  Such duty includes requesting information as 
described in 38 U.S.C.A. § 5106.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).

At this point, and mindful of its duty to assist the veteran, 
the Board is of the opinion that a further attempt should be 
made to obtain the service medical records of the veteran 
which are not already of record.


II. Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

The veteran and her representative also contend that an 
increased rating is warranted for her service connected PTSD.  
The Board notes that the veteran is currently undergoing 
psychiatric treatment for PTSD and several other psychiatric 
disorders.  The veteran has been "diagnosed" with such 
psychiatric problems as adjustment to chronic medical 
conditions, relationship issues, parent-child conflict, 
financial problems, and a personality disorder.  As such, the 
Board is of the opinion that a REMAND is in order, in order 
to determine which of the veteran's current symptoms are due 
to her service connected PTSD, and which are due to other, 
non-service connected, conditions.

As such, this case is REMANDED for the following development:

1. The RO should obtain the names and 
addresses of all medical care 
providers who have recently treated 
the veteran for psychiatric 
conditions, to include PTSD, as well 
as the residuals of a stroke.  After 
securing any necessary release(s), the 
RO should obtain those records not 
already associated with the veteran's 
claims file.   The RO should also 
attempt to obtain any available 
service medical records of the veteran 
not already on file, to specifically 
include any available records from 
December 1976 through June 1980.  If 
the search for any requested records 
yields negative results, that fact 
should clearly be documented in the 
veteran's claim file, and she should 
be so notified.

2. After associating with the claims file 
all medical records received, the 
veteran should be afforded a VA 
psychiatric examination to determine 
the nature and severity of her 
psychiatric conditions.  All tests and 
studies deemed necessary should be 
accomplished, and all clinical 
findings should be set forth in 
detail.  The entire claims folder, to 
include a complete copy of this 
remand, must be made available to, and 
be reviewed by, the examiner.  The 
examination report should reflect 
consideration of the veteran's 
documented and reported history.  The 
examiner should attempt to determine 
which of the psychiatric symptoms the 
veteran currently suffers from are 
related to her service connected PTSD, 
and which are related to other, 
nonservice-connected, psychiatric 
conditions.  Specific reasons should 
be given for the examiner's opinions.

3. The veteran should also be afforded a 
VA examination to determine the nature 
and severity of her residuals of a 
stroke.  All tests and studies deemed 
necessary should be accomplished, and 
all clinical findings should be set 
forth in detail.  The entire claims 
folder, to include a complete copy of 
this remand, must be made available 
to, and be reviewed by, the examiner.  
The examination report should reflect 
consideration of the veteran's 
documented and reported history.  The 
examiner should be asked to offer an 
opinion as to whether it is at least 
as likely as not that the veteran 
suffered a stroke as the result of any 
injury or disease she incurred in 
service including the service 
connected PTSD.   Specific reasons 
should be given for the examiner's 
opinions.

4. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent 
opinions, to include VAOPGCPREC 11-
2000.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.

6. After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
claim on appeal in light of all 
pertinent evidence and legal 
authority.  The RO must provide 
adequate reasons and bases for its 
determinations.

7. If any benefit sought on appeal 
remains denied, the RO should furnish 
to the veteran an appropriate 
supplemental statement of the case, 
and afford her the opportunity to 
provide written or other argument in 
response thereto before the claims 
file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






